Title: From George Washington to William Goodrich, 2 September 1781
From: Washington, George
To: Goodrich, William


                  
                     sir
                     Phila. 2d Sepr 1781
                  
                  I have received your Letter in Behalf of yourself & sundry other Gentlemen of Berkshire, makg Tender of your Services with me as Volunteers for a Month—I most sincerely Thank you for the kind offer—& inform you that the Circumstance of the Campaign at present are such as will not probably require your Services—Unless Genl Heath, who comands the Troops in the Vicinity of N. York, should find himself under Necessity of your Assistance—In which Case — upon his Application I could wish you will be pleased to render him the Same Services; which you have kindly offered to me.I am with much Respect sir your &c. 
                  
                     G.W.
                  
               